                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION
Helen Ruth Byas,                            ) C/A No. 0:17-cv-01856-DCC
                                            )
                                 Plaintiff, )
                                            )
vs.                                         )
                                            )             ORDER
Commissioner of Social Security,            )
                                            )
                                 Defendant. )
_____________________________________ )

       On December 3, 2018, W. Daniel Mayes, counsel for Plaintiff, filed a motion for

attorney's fees pursuant to the Equal Access to Justice Act (“EAJA”) ECF No. 30. In the

motion,     Mayes   requests   reimbursement     for   representation   provided    in   the

above-referenced case in the amount $4,433.88 and $16.00 for expenses. Id. The

Commissioner filed a stipulation by and between the parties to an attorney fee of $4,200.00

and $16.00 in expenses. ECF No. 31. Accordingly, the court directs the Commissioner

to pay Plaintiff the stipulated sum of $4,216.00. Such payment shall constitute a complete

release from and bar to any and all further claims that Plaintiff may have under the EAJA

to fees, costs, and expenses incurred in connection with disputing the Commissioner's

decision.

       This award is without prejudice to the rights of Plaintiff's counsel to seek attorney

fees under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to the

offset provisions of the EAJA. Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010),

EAJA fees awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event Plaintiff has no
present debt subject to offset and Plaintiff has executed a proper assignment to Plaintiff’s

counsel, Defendant is directed to make the payment due to Plaintiff’s counsel. If Plaintiff

has no debt subject to offset and no proper assignment has been made by Plaintiff to

counsel, Defendant is directed to make the check due pursuant to this Order payable to

Plaintiff and delivered to Plaintiff’s counsel.

       IT IS SO ORDERED.

March 5, 2019                                           s/ Donald C. Coggins, Jr.
Spartanburg, South Carolina                             United States District Judge
